t c memo united_states tax_court michael d brown and mary brown petitioners v commissioner of internal revenue respondent docket no 19738-14l filed date steven r mather for petitioners jenny wang ronald f gari and david l rice for petitioner mary brown jeri l acromite for respondent memorandum opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or sustaining both the filing of a notice_of_federal_tax_lien nftl to secure petitioners’ unpaid federal_income_tax liabilities for and years in issue and jeopardy_levy actions to collect those liabilities the issues for decision are whether it is necessary to consider the testimony of petitioners’ witness which is not part of the administrative record and whether there was an abuse_of_discretion by the internal_revenue_service irs office of appeals appeals_office settlement officer in sustaining the levies and the filing of the nftl for the years in issue all section references are to the internal_revenue_code in effect at all relevant times findings_of_fact all of the material facts are contained in the administrative record of the exchanges between petitioners and their representative and the appeals_office that record has been stipulated the stipulated facts are incorporated in this opinion by this reference petitioners resided in california when they timely filed their petition michael d brown petitioner is a life_insurance salesman with a high-net- worth clientele the irs audited petitioners’ through tax returns and subsequently sent a notice_of_deficiency to petitioners for each year upon the basis of these notices petitioners petitioned this court--earlier and separately from this case--with respect to their liabilities for income_tax and related penalties for and at docket nos and respectively tax_deficiency cases pursuant to settlements made by the parties on date the irs subsequently calculated petitioners’ total_tax liability including penalties and interest at approximately dollar_figure million for the years in issue was not included as there remained an outstanding issue for trial prompted by the amount of petitioners’ liability and irs-determined factors such as petitioner’s foreign bank accounts in tax_haven jurisdictions his concealment of assets through nominees and his having listed petitioners’ personal_residence for sale at dollar_figure million the irs decided to make a jeopardy_assessment regarding the years in issue through a memorandum dated date irs chief counsel’s associate area_counsel approved the jeopardy_assessment and related jeopardy levies form_2644 recommendation for jeopardy termination_assessment was approved by several irs employees but was not signed by the area director california on date the irs made the jeopardy_assessment against petitioners for the years in issue the irs sent two notices both dated date to petitioners regarding the tax years in issue letter notice of jeopardy_assessment and right of appeal signed by the area director for the california area of the irs small_business self-employed sb_se examination_division and letter 2439a notice of jeopardy_levy and right of appeal which included copies of several forms 668-a notice_of_levy the originals having been sent to entities suspected of holding funds or assets of petitioners these notices were shortly followed by letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 sent by the irs on date to petitioners with respect to the years in issue petitioners sent a letter to the irs dated date stating their intent to appeal the jeopardy_assessment and jeopardy levies in the letter petitioners disagreed with the factors constituting the basis for the jeopardy_assessment as well as the assessed amount they stated that the levies were unnecessary and unwarranted and further stated that any jeopardy as to the collection of the tax they owed could be avoided if irs counsel--or alternatively the appeals office--would consider their proposal to provide a security_interest in certain property additionally petitioners timely sent to the appeals_office form request for a collection_due_process or equivalent_hearing in an attachment to the form petitioners explained that they were concurrently appealing their jeopardy determinations with another irs department and that this hearing request was being protectively filed in the event that the jeopardy determinations were ultimately sustained they requested that this collections appeal be held in suspense pending the outcome of their appeal of the jeopardy determinations which might include legal proceedings as well if the irs ended up sustaining the jeopardy determinations petitioners alleged that they did not have the present ability to pay and that an alternative collection arrangement would need to be made so that they could pay the tax over an extended period they also stated that because they did not have regular income a traditional installment_agreement would not be workable but that if necessary they would submit a detailed collection alternative proposal for consideration the appeals_office processed petitioners’ form and on or around date assigned a settlement officer to review through a sec_6330 hearing the portion of their dispute regarding irs collection actions the assigned settlement officer reviewed irs transcripts and computer records of petitioners’ account and concluded that the requirements of applicable law and administrative procedure had been met and that the collection actions taken were appropriate under the circumstances the settlement officer sent an acknowledgment letter dated date to petitioners informing them that he had scheduled a telephone conference for date which would be the primary opportunity for petitioners to discuss their disagreement and any collection alternative the nine-month hiatus in terms of scheduling the conference was apparently his deference to petitioners’ desire for the hearing to be held in suspense pending the outcome of their separate appeal of the jeopardy_assessment the acknowledgment letter also informed petitioners of the possible issues that could be considered such as a collection alternative to the levy actions and the requirement for them to provide a completed form 433-a collection information statement for wage earners and self-employed individuals by date if they wanted him to consider a collection alternative on date the settlement officer spoke with petitioners’ representative for the sec_6330 hearing the representative asked whether he could move the conference date to an earlier date if necessary pending the outcome of petitioners’ other options presumably the jeopardy_assessment appeal and the tax_deficiency cases the settlement officer said that he could and that the representative should call him in that event to reschedule the case then essentially lay dormant until the scheduled conference date on date in preparation for the conference the settlement officer noted that he had not yet received a completed form 433-a as requested in the acknowledgment letter he also verified that petitioners still had balances owing during the telephone conference petitioners’ representative stated that their only distrainable asset was the dollar_figure million equity in their principal_residence that was held in a family_trust he stated that petitioner planned to pay the irs by attempting to secure financing to buy a pool of life_insurance policies that would produce income he promised to have a detailed proposal to the settlement officer by date after granting petitioners an extension to provide their proposal by date the settlement officer received a 300-plus-page document on date which presented a payment arrangement alternative to the collection actions the first five pages of the proposal outlined how the arrangement would work as follows in part typically a policy is purchased from the elderly_person at a discount from the death_benefit thus giving the elderly_person the opportunity to spend or invest the cash during their lifetime and then packaged by the purchaser into a portfolio of such policies the portfolio can then be sold on the open market to investors a typical portfolio consists of approximately policies with an aggregate death_benefit of approximately dollar_figure million the average age of the insured individuals is typically around years with an average life expectancy of about years obviously some of the insured individuals will die in less than years and some will live longer than years an investor who purchases a portfolio of policies can either take a risk as to the mortality rate of the insured individuals or the investor can purchase insurance known as mortality protection insurance coverage mpic which will insure that of the forecasted death_benefit will be paid out in each of the first years of the mpic coverage the cost to acquire a dollar_figure million portfolio is around dollar_figure million and the cost of the mpic coverage on such a portfolio is around dollar_figure million bank financing from a bank in germany north channel bank is available to cover half of those costs in addition the bank financing will also cover of the premiums that will be due on the policies the document went on to explain that insurance payment proceeds would be distributed as determined by two contracts a securities account control and custodian agreement sacca which would retain wells fargo bank to act as a custodian of the proceeds and an intercreditor and security_agreement these agreements would cause the insurance funds to be distributed in the following priority wells fargo bank fees pro_rata repayment of the bank loan including interest reimbursement to the mpic insurer if death_benefits were to exceed mpic insurance payments already made additional payment on the bank loan if the loan-to-value ratio goes below and distribution to the holder of the net insurance benefit nib that under these circumstances would most likely be a luxembourg entity known as a sarl that is indirectly controlled by the underlying investor the example projected an expected_return of dollar_figure million over a 15-year period which at a discount rate would have a net present_value of approximately dollar_figure million an amount estimated to be about the same as petitioners’ current tax_liability the document explained how petitioner proposed to satisfy the tax_liability by first borrowing dollar_figure million from an unidentified source and dollar_figure million from north channel bank with those funds he would acquire through a sarl two dollar_figure million portfolios of life_insurance policies insuring individuals of approximately years of age each portfolio would have an accompanying mpic policy as well as a sacca with wells fargo bank that in effect would direct nibs to be paid to an intermediary who in turn would be legally obligated to pay the irs this provision was deemed necessary because it would be impractical to name the irs as the holder of the nibs because they needed to make payments over a 15-year period petitioners offered to consent to an extension of the period of limitations under sec_6502 the document stated that this arrangement would be treated as an installment_agreement for purposes of the limitation on the late payment penalty in sec_6661 petitioners also wanted the irs to agree that it would take no enforced collection actions while this agreement was in effect the document also stated that petitioners understood their proposal to be considerably more complex than a typical taxpayer proposal nevertheless it concluded that it would be in the best interest of the irs to receive these sporadic payments that over a period of time approximately years should provide sufficient cash payments for full payment of the outstanding tax_liabilities on date the settlement officer read the proposal in an hour his impression of it was that essentially petitioner planned to make an investment and pay the tax_liability from the proceeds and that because the proposal would require years to pay off the liability petitioners would consent to a 10-year extension of the period of limitations for collection however because of the case’s complexity including petitioners’ protesting of the jeopardy_assessment and the possibility of related issues being resolved with irs chief_counsel he felt that this case was not ripe for a payment alternative at the appeals office-level and that it needed to go into suspense he also noted that the case file contained a compact disc cd and a page stating that the cd contained a form 433-a for petitioners and forms 433-b collection information statement for businesses for two of petitioner’s trusts on date the settlement officer placed petitioners’ account for the years in issue in suspense around five weeks later however the settlement officer’s supervisor advised him that irs chief_counsel had affirmed that he could continue to work on this case despite the ongoing tax_deficiency cases and she reversed the case’s suspense status on date the settlement officer then reviewed internal_revenue_manual irm pt jeopardy_levy appeals he concluded that the proposed 15-year installment_agreement was not an acceptable collection alternative in following up on petitioners’ case the settlement officer called their representative on april and date but his calls were picked up by voice mail during this interim he checked the irs database and determined that the total assessed balance on date was dollar_figure adjustments apparently having had been made to petitioners’ account on or around date he also continued researching the irm the settlement officer and petitioners’ representative spoke on date the settlement officer informed the representative that he could not accept petitioners’ proposed 15-year installment_agreement because it would not result in full payment of their liability within the collection_period the representative stated that petitioners’ appeal of the jeopardy_assessment had been denied that they had not sought judicial review of the jeopardy_assessment and that they would owe additional tax the settlement officer and the representative then discussed petitioners’ current finances the representative asserted that petitioners did not have regular income to make payments that they probably would not be able to access the equity in their home that the home was held in a_trust and that petitioner had recently had a stroke nevertheless he stated that he would ask petitioners to provide loan rejection notices the conversation ended with the representative stating that he would call the settlement officer back by date on date pincite p m the representative left the settlement officer a voice message stating that petitioners could not borrow or sell with respect to their home and that he would send something in writing in the next couple of days by date however the settlement officer had not heard back from the representative and reasoned that petitioners had missed the deadline to provide documentation showing that they could not borrow against equity or sell their residence he determined that petitioners’ principal_residence was worth dollar_figure million and was not the sort of residence that qualifies as a necessary living expense if petitioners could not sell the house he noted then a determination would need to be made whether to seize it or request a suit to foreclose the settlement officer also confirmed petitioners’ then-current tax_liability balance to be dollar_figure he had considered petitioners for a collection alternative but was unable to offer one because they did not provide requested financial information the settlement officer called the representative to inform him of his determinations but the call was picked up by voice mail the settlement officer left a message for the representative to call him back not having heard back from the representative by the next day date the settlement officer finalized his determinations for the years in issue in total he had spent over hours in consideration of petitioners’ case the appeals_office sent a notice_of_determination upon which this case is based to petitioners on date wherein it sustained the filing of the nftl and the levy actions by the irs in an attachment to the notice the settlement officer explained that petitioners did not request a withdrawal of the nftl and that they did not submit evidence that the jeopardy levies were unnecessary he addressed the two issues raised by petitioners--the collection alternative proposal and their challenge to the existence and the amount of liability--determining as follows on form you requested a collection alternative you reside in a dollar_figure million house with a dollar_figure million mortgage but declined or neglected to show that you cannot borrow or sell the house to reduce your tax_liability you requested a 15-year installment_agreement however this wasn’t an acceptable resolution because it wouldn’t result in full payment of your tax_liability within the collection statute you disputed your liability with appeals outside the cdp hearing appeals upheld the liability you didn’t file an appeal with the tax_court liability wasn’t considered in the cdp hearing the notice also stated on date your representative left a voice mail message stating you can’t borrow or sell your house and he would send something in writing in the next couple of days we never received the requested financial information from you the settlement officer affirmed that all legal and procedural requirements had been met that he had no prior involvement and that the collection actions taken or proposed were appropriate under the circumstances his determination concluded that the liens and levies were appropriate and under the circumstances no more intrusive than necessary opinion if a taxpayer fails to pay tax due after demand for payment then the irs is authorized to file an nftl and to collect the tax by levy against the taxpayer’s property sec_6321 sec_6323 sec_6331 requiring a waiting_period of days for levy after notice_and_demand see also sec_6331 authorizing a jeopardy_levy with no waiting_period b sec_6320 and sec_6330 provide that the commissioner must give to a taxpayer notice of lien and levy matters and the opportunity for an administrative review in the form of a sec_6330 hearing if dissatisfied the taxpayer may seek judicial review of the administrative determination sec_6320 sec_6330 a taxpayer is allowed to raise any relevant issue relating to the unpaid tax or the levy including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection sec_6330 sec_6330 provides that the determination of the appeals officer shall take into consideration the verification presented under sec_6330 the issues raised by the taxpayer and whether the collection actions balance the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary challenges to the underlying tax_liability may be raised if the person requesting the hearing did not receive any statutory_notice_of_deficiency for the liability or did not otherwise have an opportunity to dispute the liability sec_6330 to the extent that a taxpayer’s underlying tax_liability is an issue we review the appeals officer’s determination de novo see 116_tc_60 where there is no dispute as to the underlying tax_liability properly before the court we review the actions of the settlement officer for abuse_of_discretion see 121_tc_111 abuse_of_discretion may be found where an action is arbitrary capricious or without sound basis in fact or law 129_tc_107 112_tc_19 petitioners make a blanket assumption that because the settlement officer spent virtually no time reviewing over big_number pages of relevant timely information the court cannot review any issues in this case under the abuse_of_discretion standard they cite 131_tc_197 as authority that failure to conduct a hearing is subject_to de novo review hoyle however does not address a failure to conduct a hearing much less what the appropriate standard of review is under such a circumstance moreover the facts show that the settlement officer had conducted a sec_6330 hearing spending around hours on petitioners’ case and that petitioners had already disputed their underlying tax_liability for the years in issue through their tax_deficiency cases before this court and apparently their irs appeal of the jeopardy_assessment held separately from the sec_6330 hearing the standard of review therefore is abuse_of_discretion petitioners also contest the scope of review arguing that this court may review facts outside the administrative record and that we must do so here because testimony is needed to explain the complicated facts of the administrative record in support of this position they raise the potential uncertainty of their case’s venue on appeal favoring the court_of_appeals for the d c circuit where scope of review for this type of case has yet to be determined over the court_of_appeals for the ninth circuit where scope of review is limited to the administrative record see 568_f3d_710 9th cir aff’g in part vacating in part t c memo see sec_7482 providing appellate venue for judicial review of this court’s cases thus they contend that the testimony of their witness petitioners’ representative should be admitted into evidence the testimony of petitioners’ representative received as an offer of proof was credible nevertheless it did not provide any new facts or substantively enhance any material facts found in the administrative record accordingly and as made more apparent by reasons discussed below we conclude that consideration of the testimony offered by petitioners’ representative does not affect our determination regardless of the venue on appeal and applicable scope of review congress recently amended sec_7482 clarifying that the venue for appeal for all of this court’s sec_6330 hearing cases is the circuit of residence eg the ninth circuit in this case and not the d c circuit however this amendment--applicable to petitions filed after date--does not apply here see consolidated appropriations act pub_l_no div q sec_423 sec_129 stat pincite4 petitioners next argue that the settlement officer failed to verify that proper procedures had been followed in the authorization of the jeopardy_assessment relying on revproc_78_12 1978_1_cb_590 and irm pt as authority they argue that the irs railroaded through the jeopardy_assessment without the necessary signatures of either the director field operations south west or the area director for california on form_2644 they also cite swegles v united_states no cv mrp wl c d cal date for the proposition that where form_2644 does not reflect that appropriate approvals were obtained the jeopardy_assessment itself is invalid swegles however never mentions form_2644 and only as background refers to a jeopardy_assessment that had been improperly approved likewise revproc_78_12 supra does not reference form_2644 and requires only approval not a signature by the district_director of internal revenue in its reorganization of the irs abolished the position of district_director thus while revproc_78_12 supra has not been updated to reflect this change the duties of the position have been assumed by other employees eg area directors and collections procedures continue status quo see 136_tc_455 holding that an assessment was not rendered invalid by lack of irs district directors after reorganization see generally internal_revenue_service restructuring and reform act of pub_l_no 112_stat_685 requiring the commissioner to eliminate or substantially modify the irs’ national regional and district structure yet ensuring continuity of operations by keeping in effect regulations that refer to officers whose positions no longer exist although irm pt date does remark on form_2644 it too requires only approval not signatures of the area director and counsel with those observations in mind we consider petitioners’ argument during the sec_6330 hearing process the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 a taxpayers are allowed to raise verification as an issue before this court even if they did not do so at their hearing see hoyle v commissioner t c pincite holding that this court may review statutorily mandated issues such as sec_6330 verification that should have been considered by the settlement officer whether or not they actually were a jeopardy_assessment may not be made unless the irs chief_counsel or a delegate thereof gives written approval of the assessment and within five days after the jeopardy_assessment is made the secretary provides the taxpayer with a written_statement of information on which the secretary relied in making the jeopardy_assessment sec_7429 the administrative record reflects that the settlement officer reviewed irs transcripts and computer records of petitioners’ account for the purpose of determining that all administrative procedures had been met it also contains written approval executed by an appropriate delegate of irs chief_counsel and a written_statement of germane information executed by the irs sb_se area director for california and dated date one day after the assessment was made see irs delegation_order no rev date as updated date to reflect additional new irs organizational titles providing authority to approve jeopardy assessments and delegating that authority to inter alia area directors of the irs sb_se division irm pt j providing that authority of irs chief_counsel to approve jeopardy assessments and jeopardy levies may be redelegated no lower than associate area_counsel the requirements of sec_7429 are satisfied moreover the settlement officer was aware that he was handling a jeopardy_assessment and levy case that the irs had denied petitioners’ appeal of the jeopardy_assessment and that petitioners had the right to seek judicial review of that denial but did not do so we conclude that the settlement officer made the proper verification petitioners next argue that the settlement officer failed to consider their payment proposal which they reluctantly characterize as an installment_agreement at the time they made their proposal in they had requested that it be treated as an installment_agreement for purposes of the limitation on the late payment penalty in sec_6661 because the omnibus budget reconciliation act of pub_l_no sec stat pincite repealed sec_6661 and replaced it with the accuracy-related_penalty of sec_6662 it is likely that petitioners had intended to refer to sec_6651 which limits the penalty on an individual’s failure to pay when an installment_agreement is in effect petitioners apparently also want to have the proposal regarded as an installment_agreement for purposes of sec_6502 which permits but does not mandate an exception to the 10-year period of limitations for collection in the case of an installment_agreement see sec_6502 the crux of petitioners’ argument appears to be that the settlement officer could not have properly considered their 300-plus-page proposal or the financial information included on the cd they allege that the time he devoted to their case was wholly inadequate to represent any good_faith consideration of petitioners’ financial circumstances or collection alternatives sec_6159 authorizes installment agreements with taxpayers to facilitate collection of the their tax_liabilities installment agreements allow taxpayers to make scheduled periodic_payments towards their tax_liabilities and the acceptance or rejection of these agreements other than a guaranteed installment_agreement under sec_6159 which is not applicable here is within the discretion of the irs see sec_301_6159-1 c i iii proced admin regs as a condition to entering into an installment_agreement with a taxpayer the commissioner may require that-- a the taxpayer agree to a reasonable extension of the period of limitations on collection and b the agreement contain terms that protect the interests of the government id para c iii when determining whether a taxpayer’s proposed installment_agreement will facilitate collection of the liability under sec_6159 the irs makes a financial analysis of the taxpayer’s monthly income and expenses and the taxpayer’s ability to pay see etkin v commissioner tcmemo_2005_245 slip op pincite discretionary decisions made in response to an installment_agreement proposed by a taxpayer will not be upset unless it is demonstrated that the decision was arbitrary in some way and could not be supported in law and in fact see hult v commissioner tcmemo_2007_302 slip op pincite citing 125_tc_14 and schulman v commissioner t c memo petitioners speculate that because the settlement officer took only an hour to read the proposal he could not have understood its complexity and thus could not have fairly made his decision to reject it however it is not self-evident that the settlement officer could not have read their proposal in an hour and understood it--or understood enough of it to realize that it was unsuitable for the government the settlement officer determined that their installment_agreement could not be accepted because it would not result in full payment of their liability within the period of limitations for collection that reason is a legitimate nonarbitrary basis for his decision and petitioners do not suggest any law or facts showing otherwise including any law requiring the irs to extend the period of limitations when considering an installment_agreement petitioners also take exception to the settlement officer’s determination that they failed to provide financial information so that their collection alternative could be considered they allege that the settlement officer requested form 433-a through his date letter even though he already had a complete form 433-a and over big_number pages of supporting documentation in the cd nevertheless they acknowledge that the settlement officer’s determination may have been referring to some other supposed request for financial information -- but that without his testimony we are left to guess what this could be contrary to petitioners’ point of view we can readily deduce what missing financial information the settlement officer was referring to in his determination his case notes made before his determination focus on petitioners’ representative’s declarations that he would ask petitioners to provide loan rejection notices and that he would send written documentation of their inability to borrow against or sell their home similarly and more definitively the notice_of_determination addresses requested financial information only in the form of petitioners’ inability to borrow against or sell their house--not form 433-a given the context of the notice and the case notes the more likely conclusion is that the missing information that the settlement officer referred to in his determination was the loan rejection notices or other such documentation a taxpayer is expected to provide all relevant information requested by the appeals_office for its consideration of the facts and issues involved in the hearing see sec_301_6330-1 proced admin regs with respect to installment agreements as discussed supra the irs makes a financial analysis of the taxpayer’s ability to pay which inherently requires correct financial information there is sufficient evidence that petitioners’ representative had discussed the loan rejection notices with the settlement officer and had agreed that petitioners would provide proper documentation as this information whether petitioners had access to dollar_figure million of equity in their residence was material to the settlement officer’s consideration of a collection alternative they were responsible for providing it cf kerr v commissioner tcmemo_2007_43 slip op pincite rejecting the taxpayer’s contention that the burden was on the settlement officer to develop any additional requested information that might give reason to reject an offer-in-compromise petitioners therefore kept financial information imperative for discerning their current financial status from the settlement officer additionally they did not make an offer of proof in these proceedings of any information regarding their financial condition that would suggest a remand is appropriate see wells v commissioner tcmemo_2003_ slip op pincite n aff’d 108_fedappx_440 9th cir we conclude that the settlement officer did not abuse his discretion in sustaining the collection actions to collect petitioners’ unpaid tax for the years in issue we have considered other arguments of the parties but they are irrelevant unsupported by the record or by authority or otherwise without merit to reflect the foregoing decision will be entered for respondent
